DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 11-18) in the reply filed on 12/03/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vessel” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “starting suction of a liquid from the vessel into the second groove after starting suction of a liquid from the vessel into the first groove, and completing suction of a liquid from the second groove into the vessel after completion of discharge of a liquid from the first groove into the vessel” is unclear.  
Examiner interprets the limitation as sequential steps of:
starting suction of a liquid from the vessel into the first groove.
starting suction of a liquid from the vessel into the second groove.
completion of discharge of a liquid from the first groove into the vessel.
completing suction of a liquid from the second groove into the vessel.

Regarding claim 12, the recitation “the driving portion includes a plurality of recesses provided on the upper surface” is unclear.  The claimed driving portion (40) includes a plurality of recesses (41-47).  However, the claim only recites the plurality of recesses are on the upper surface, which is not part of the driving portion.  See also claim 14 “the driving portion including a plurality of recesses provided on the upper surface”.
Claims 12-18 do not clearly set forth the metes and bounds of the patent protection desired.  For example, claim 12 recites “[...] after the third recess is decompressed while the first recess is pressurized, the third recess is pressurized while the fourth recess is pressurized, to send the liquid to the vessel” & claim 14 recites “[...] after the first recess is decompressed to start suction of a liquid from the vessel into the first groove, the second recess is decompressed to start suction of a liquid from the vessel into the second groove, and after the first recess is pressurized to complete suction of a liquid from the first groove into the vessel, the second recess is pressurized to complete discharge of a liquid from the second groove into the vessel”.  Claims 12-18 do not set forth any steps involved in the method as they are not written in conventional terminology positively reciting active method steps.  As such, it is unclear which limitations the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-18 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Clemmens et al. (US 2007/0183935).
Regarding claim 11, Clemmens et al. teach:
11. A method using a structure, 
the structure (400) including an analysis chip (440-446) installed on an upper surface side of an elastic membrane (414), and a driving portion (447-450) installed on a lower surface side of the elastic membrane (see Fig. 4 for example), the analysis chip including a vessel (304) provided on the upper surface, and a 
the eliminating method comprising: 
starting suction of a liquid from the vessel (304) into the second groove (407) after starting suction of a liquid from the vessel into the first groove (404), and completing suction of a liquid from the second groove (407) into an outlet vessel (307) after completion of discharge of a liquid from the first groove (404) into the outlet vessel (see ¶ 0097-0100 for example). 
Regarding claim 11, Clemmens et al. meet all the structural limitations recited by the instant invention.  Applicants’ preamble recites “bubble eliminating method using a bubble eliminating structure”.  However, there is nothing in the body of the claim which relates to eliminating bubble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
The “wherein” clauses of claims 12-18 do not specify method steps.  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer 135 USPQ 31 (BPAI 1961).  Further, it is noted that reciting “configured to” without identifying any structural differences between the structure in the claims and the structure disclosed by the prior art does not further limit the claims.  


12. The method according to claim 11, wherein the driving portion (447-450) includes a plurality of recesses provided on the upper surface (see upper chambers 401 & 402 in Fig. 4) and capable of deforming the elastic membrane (¶ 0097), the plurality of recesses including a first recess (401) and a second recess (402) that are coupled to the first groove (404) and the second groove (407), respectively, through the elastic membrane (see Fig. 4 for example), a third recess (below 414 in Fig. 4) coupled to the first recess, and a fourth recess (below 416 in Fig. 4) coupled to the third recess (see Fig. 4). 
13. The method according to claim 11, wherein suction of the liquid into the first groove and the second groove and discharge of the liquid from the first groove and the second groove are repeated (see ¶ 0042 for example). 
14. The method according to claim 11, wherein the driving portion including a plurality of recesses provided on the upper surface and configured to deform the elastic membrane, the plurality of recesses including a first recess and a second recess that are coupled to the first groove and the second groove, respectively, through the elastic membrane (see Fig. 4 for example). 
15. The method according to claim 14, controlling an open state and a closed state of each of a pressurizing solenoid valve and a decompressing solenoid valve that correspond to the first recess and the second recess, respectively (¶ 0056). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798